PD-1591&1592-15                                              PD-1591&1592-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 12/7/2015 2:24:32 PM
                                                                          Accepted 12/7/2015 3:34:36 PM
                                                                                          ABEL ACOSTA
                    IN THE TEXAS COURT OF CRIMINAL APPEALS                                        CLERK
                                 AUSTIN, TEXAS

JOHNATHAN RENARD CASTANEDA                 §
                                           §
VS .                                       §          CASE NO.
                                           §
THE STATE OF TEXAS                         §


                        MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NOW COMES, the appellant, Johnathan Renard Castaneda, by and through his

assistant public defender Jani Maselli Wood, and respectfully moves the Court to grant

an additional thirty days to file the petition for discretionary review and for god cause

would show:

                                           I.

       Mr. Castaneda was convicted of murder and aggravated sexual assault in two

separate cases. He was sentenced to a mandatory life sentence for the sexual assault case

and 45 years in prison for the murder. The Court of appeals affirmed both cases on

November 10, 2015, in one unpublished opinion. Johnathan Renard Castaneda v. State,

2015 WL 6930466, 01-14-00389-CR, 01-14-00390-CR (Tex. App. – Houston [1st Dist.]

November 10, 2015, no pet. h.).




                                                        December 7, 2015
                                           II.

       The petition is due on December 10, 2015. Mr. Castaneda is requesting an

additional thirty days to prepare the petition until January 9, 2016.

                                           III.

       Undersigned counsel’s reason for the request is:

Hearings:

November 17 & 19, 2015 - Hearing on Motion for New Trial in Herman Whitfield v. State

Filings and Oral Arguments:

11/10/2015 - PDR filed in Jimmy Earl Van-Cleave v. State, PD 1253-15

10/28/2015 - Oral argument in Marcus Jamez Lewis v. State, 14-14-00779-CR

10/26/2015 - PDR filed in William Johnson v. State, 1254-15

10/22/2015 - Oral argument in Mary Kuol v. State, 14-14-01008-CR

10/19/2015 - Motion for Reconsideration en banc filed in Carlton Penright v. State, 01-12-

00647-CR

10/16/2015 - Motion for new trial filed in Herman Whitfield v. State, Cause Number

1424070

Personal

       Counsel had a medical procedure and missed work on December 3-4, 2015.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this Court grant an additional 30 days for the petition for discretionary review.

                                           -2-
Respectfully submitted,


ALEXANDER BUNIN
Chief Public Defender
Harris County Texas

/s/ Jani Maselli Wood
_______________________
JANI J. MASELLI WOOD
Assistant Public Defender
State Bar Number 00791195
Harris County Texas
1201 Franklin, 13th Floor
Houston Texas 77002
(713) 368-0001
(713) 368-9278 (Fax)
Jani.Maselli@pdo.hctx.net

Attorney for Appellant,
Johnathan Renard Castaneda




 -3-
                          CERTIFICATE OF SERVICE

      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on December 7, 2015, a copy

of the foregoing was emailed to the Harris County District Attorney’s Office and

emailed to counsel for the state and the State Prosecuting Attorney’s Office (through

texfile.com) at the following address:


      Eri Kugler
      Assistant District Attorney
      1201 Franklin Street, 6th Floor
      Houston, TX 77002
      kugler_eric@dao.hctx.net

      Lisa McMinn
      Lisa.McMinn@SPA.texas.gov

                                        /s/ Jani J Maselli Wood
                                  ___________________________________
                                  JANI J. MASELLI WOOD




                                          -4-